Motion Granted; Order filed April 29, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00100-CR
                                ____________

                        REGINA ROMERO, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 252nd District Court
                            Jefferson County, Texas
                         Trial Court Cause No. 13-16232


                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Counsel also filed a motion
requesting that the record be provided to appellant and that appellant be granted an
extension of time to file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We GRANT
the motion and issue the following order:
      Accordingly, we hereby direct the Judge of the 252nd District Court to
afford appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
May 16, 2014; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM